COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Samuel Ricki Hernandez v. The State of Texas

Appellate case number:      01-16-00105-CV

Trial court case number:    13-CV-0806

Trial court:                122nd District Court of Galveston County

       On April 5, 2016, the Clerk of this Court forwarded the pro se affidavit of
indigence for appellate costs filed by appellant, Samuel Ricki Hernandez, to the trial
court clerk requesting an indigent clerk’s record be filed in this Court by May 5, 2016.
See TEX. R. APP. P. 20.1(c)(1). On April 7, 2016, the trial court clerk filed a letter in this
Court stating that no contest to appellant’s affidavit of indigence will be filed by the trial
court clerk or court reporter in the trial court. See id. 20.1(e)(1).

       Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). The Clerk of this Court is ORDERED to deem the appellant indigent
and that he is allowed to proceed on appeal without advance payment of costs for
purposes of the appellate filing fee and the clerk’s and reporter’s record fees.

       On February 11, 2016, the court reporter filed an info sheet in this Court noting
that there was no reporter’s record taken. Thus, it is further ORDERED that the trial
court clerk file with this Court, within 30 days of the date of this order and at no cost to
appellant, a clerk’s record containing the items specified in Texas Rule of Appellate
Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

       It is so ORDERED.

Judge’s signature:   /s/ Laura Carter Higley
                      Acting individually

Date: April 14, 2016